





Exhibit 10.54




JOB OFFER SUMMARY
FOR
DREW MORTON


DEPARTMENT:
Human Resources

    
LOCATION:
1023 Cherry Road, Memphis, TN 38117



SALARY:
$400,000.00, annual salary, less withholdings for Federal, FICA, and State taxes



PAY FREQUENCY:
Bi-Weekly



START DATE:
To Be Determined



EMPLOYEE
INCENTIVE PLAN:
You are eligible to participate in the Employee Incentive Plan with a target
payout of 50% of your eligible earnings. The actual payout for this period will
be dependent upon business performance as well as your individual performance.
If you are eligible to receive a payout in your first year, it will be based on
a full year payout if your start date is on or before April 1, 2018. Please note
that the actual terms of the Employee Incentive (Bonus) Plan govern eligibility
and payout.



EQUITY:
Subject to Board of Directors approval and the terms of the Company’s equity
incentive plan, you will be eligible for an equity grant under our long-term
incentive grant guidelines.  The target grant for your role is 125% of base
salary, but your actual equity grant may be above or below your target depending
on, among other factors, final recommendation and approval by the Board and
shares available under our equity incentive plan. You will become eligible to
participate in the equity program effective in 2019.



SIGN-ON BONUS:
$200,000.00, less applicable taxes, payable within 30 days of hire date. An
additional $30,000.00, less applicable taxes, also payable within 30 days of
your hire date will be provided to use for temporary housing and travel. In the
event you voluntarily leave Wright Medical within 1 year of your hire date, you
will be required to repay 100% of the sign-on bonus. If you voluntarily leave
Wright Medical within year one and two, you will be required to repay 50% of the
sign-on bonus.

NEW HIRE
EQUITY GRANT:
You will receive a new hire equity award, contingent upon Board of Directors
approval, in the amount of $1,000,000.00. Your sign on equity will be a 50/50
split of RSUs and Options.



RELOCATION:
You are eligible to receive up to $150,000.00 for relocation. A relocation
assistance summary will be provided to you. In the event you terminate your
employment with Wright Medical within 1 year from your hire date, you will be
required to reimburse Wright Medical for all expenses that relate to your
relocation assistance. Once you sign and return the offer, a representative from
Cartus will contact you to go over all details regarding your relocation. Any
exceptions to these amounts by have prior approval of Lance Berry, CFO.



PAID TIME OFF:
You will accrue a paid time off benefit of 15 days per year. This is prorated
during your first year of employment based on your hire date.






--------------------------------------------------------------------------------







As an employee, you will be eligible for the applicable Wright benefits
including medical, dental, vision, long-term disability, short-term disability,
life insurance, accidental death & dismemberment insurance, and participation in
Wright’s 401(k) plan.


This offer of employment is contingent upon the following:


(i)
Completing and passing a substance test within 72 hours of accepting our offer

(ii)
Successful verification of your employment and educational history combined with
a criminal background check

(iii)
Signing Wright Medical’s Non-Compete on or before your first day of employment.

(iv)
Proving your eligibility to work in the United States by way of completion of
the I-9 Form.

(v)
Completing general ethics and compliance training, including a certification
related to our code of conduct within 30 days of your hire date.





I, Andrew Morton, accept this offer of employment and agree to the terms and
conditions outlined in this letter.




/s/ Andrew C. Morton                            January 29, 2018
Candidate Signature                            Date







